DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 15 and 18-21 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 05/12/2022, with respect to the rejection(s) of claims 1-17, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Nakanishi et al. (Nakanishi – US 2015/0183370 A1).

As to claim 15, Ishimoto discloses a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a plurality of sensors (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L) configured to capture respective images of surroundings of the work machine (Ishimoto: [0047]-[0052], [0054], [0066]-[0067], [0078], and FIG. 3: the input section 16 is composed of 4 switches 16a, 16b, 16c, 16d and 16e, wherein the switch 16a has a function to select One of patterns explained hereinafter. And, the switch 16b is a switch to select the camera image of the left side camera 13L, the switch 16c is a switch to select the camera image of the rearward camera 13B, the switch 16d is a switch to select the camera image of the right side camera 13R and the switch 16e is a switch to select the camera image of the bucket observation camera 13F); and
processing circuitry (Ishimoto: FIG. 4 the display controller 20) configured to
display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) a captured image that is an image among the images of the surroundings of the work machine captured by the plurality of sensors (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image) and an overhead view image into which the images of the surroundings of the work machine captured by the plurality of sensors are combined on a display (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3-4 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: when the vehicular base structure 4 of the hydraulic excavator 1 is placed on the ground level L, a camera view image is acquired having angle .theta. relative to the ground level L. A virtual view point image is produced by converting coordinate in a virtual view point VP directed to the vertical optical axis (orthogonal to the horizontal plane) of a virtual plane as the ground level L. That is to say, the virtual view point image is a virtual image to see from above at the virtual view point VP toward the ground level L), the overhead view image viewing the surroundings from above the work machine (Ishimoto: [0050]-[0051], [0063]-[0064], [0078], [0080], [0084],[0092],  FIG. 3 the virtual view point image display area 17 and the  camera through image display area 18, and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image),
detect an obstacle in the surroundings of the work machine (Ishimoto: [0022]-[0023], [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), and
superimpose a mark over an image of the obstacle in each of the overhead view image and the captured image in response to detecting the obstacle (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure),
wherein the mark in the overhead view image is a first mark and the mark in the captured image is a second mark (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: the elliptic mark 52 surrounding to the worker M. The upper swiveling structure 5 is swiveled from this status the entity of the worker M is positioned toward boundary line 19L as shown in FIG. 14B and the worker M is moved in the camera through image from the center toward the end. Thereby, the entity of the worker M is hardly confirmed due to be disappeared out of the virtual view point image. However, the operator can recognize in light of the mark 52 indicated the mark 52 surrounding the worker M. The mark 52 surrounding the worker M is indicated on the camera through image, thereby the operator can recognize the presence of the worker M).

Ishimoto does not explicitly disclose the first mark and the second mark are different in type.

However, it has been known in the art of displaying information around a machine to implement the first mark and the second mark are different in type, as suggested by Nakanishi, which discloses 
a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a plurality of sensors (Nakanishi: FIG. 3 the image capturing devices 11-16) configured to capture respective images of surroundings of the work machine (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6: FIG. 5 is a schematic diagram illustrating regions which are captured by a plurality of image capturing devices 11 to 16 and an overhead image 200 which is generated based on the information of the images captured by the plurality of image capturing devices 11 to 16); and
processing circuitry (Nakanishi: FIG. 3 the controller 100) configured to
display a captured image that is an image among the images of the surroundings of the work machine captured by the plurality of sensors and an overhead view image into which the images of the surroundings of the work machine captured by the plurality of sensors are combined on a display (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6), the overhead view image viewing the surroundings from above the work machine (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6),
detect an obstacle in the surroundings of the work machine (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the camera image switching/viewing point changing unit 120 changes the images captured by the respective image capturing devices 11 to 16 and displayed on the screen of the monitor 50 along with the bird's eye image 200 in response to the detection result of the obstacle detected by, for example, the radar devices 21 to 28), and
superimpose a mark over an image of the obstacle (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the display control unit 140 displays the mark MKa in the first alarm region C11, displays the mark MKb in the fourth alarm region C14, and displays the mark MKc in the sixth alarm region C16 in the first image 202A displayed on the monitor 50 illustrated in FIG. 15 so as to correspond to the object detected based on the acquired bird's eye image information and the acquired object position information),
wherein the mark in the overhead view image is a first mark and the mark in the captured image is a second mark, and the first mark and the second mark are different in type (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).
Therefore, in view of teachings by Ishimoto and Nakanishi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the first mark and the second mark are different in type, as suggested Nakanishi. The motivation for this is to provide different information corresponding to locations of detected obstacles.

As to claim 18, Ishimoto and Nakanishi disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein
the first mark and the second mark are different in type in terms of size (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), and a size of the first mark is smaller than a size of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).

As to claim 19, Ishimoto and Nakanishi disclose the limitations of claim 18 further comprising the surroundings monitoring system as claimed in claim 18, wherein the processing circuitry is configured to, in response to detecting the obstacle with the overhead view image and the captured image being simultaneously displayed on the display (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), display the first mark and the second mark in the overhead view image and the captured image (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), respectively, with the size of the first mark being smaller than the size of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).

As to claim 20, Ishimoto and Nakanishi disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein
the first mark and the second mark are different in type in terms of a type of a figure of the mark (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: the elliptic mark 52 surrounding to the worker M. The upper swiveling structure 5 is swiveled from this status the entity of the worker M is positioned toward boundary line 19L as shown in FIG. 14B and the worker M is moved in the camera through image from the center toward the end. Thereby, the entity of the worker M is hardly confirmed due to be disappeared out of the virtual view point image. However, the operator can recognize in light of the mark 52 indicated the mark 52 surrounding the worker M. The mark 52 surrounding the worker M is indicated on the camera through image, thereby the operator can recognize the presence of the worker M and Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once), and
an amount of information of the first mark is smaller than an amount of information of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).

As to claim 21, Ishimoto and Nakanishi disclose the limitations of claim 20 further comprising the surroundings monitoring system as claimed in claim 20, wherein the processing circuitry is configured to, in response to detecting the obstacle with the overhead view image and the captured image being simultaneously displayed on the display (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), display the first mark and the second mark in the overhead view image and the captured image, respectively (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), with the amount of information of the first mark being smaller than the amount of information of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Okumura et al., US 2017/0069090 A1, discloses image processing device, image processing system, and image processing method.
Gibeau et al., US 2016/0332572 A1, discloses imaging system for locating a moving object in relation to another object.
Kurihara et al., US 2015/0326829 A1, disclose surrounding monitoring system, work vehicle, and surroundings monitoring method.
Jo et al. 2017 Proximity Warning and Excavator Control System for Prevention of Collision Accidents.
Zhao et al. 2011 AES Autonomous Excavator System for Real-World & Hazardous Environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684